ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-394, concluding that GLENN B. ALLYN of ELMSFORD, NEW YORK, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.8(a) (conflict of interest), RPC 1.15(a) (commingling personal funds with client funds held in the attorney trust account), RPC 1.15(d) and R. 1:21-6 (recordkeeping violations), and RPC 8.4(a) (violation or attempt to violate the RPCs);
And the Disciplinary Review Board having further determined that because respondent’s license to practice in this State has been administratively revoked, the suspension should be effective if and when respondent is readmitted to the New Jersey bar, and that *109respondent should be barred from applying for admission pro hac vice in New Jersey for the period preceding his readmission;
And good cause appearing;
ORDERED that GLENN B. ALLYN shall not appear pro hac vice in any New Jersey matter until further Order of this Court; and it is further
ORDERED that if GLENN B. ALLYN applies for readmission to the bar of this State, his readmission shall be withheld for a period of three months; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall pay the basic administrative costs and actually-incurred disciplinary expenses in the prosecution of this matter as determined by the Disciplinary Review Board pursuant to Rule 1:20-17.